Exhibit 99.01 CONSENT OF THE LION FUND II, L.P. Board of Directors Biglari Holdings Inc. 17est, Suite 400 San Antonio, Texas 78257 Members of the Board: We hereby consent to the use by Biglari Holdings Inc. (the “Company”) of the audited financial statements of The Lion Fund II, L.P. as of and for the period ended December 31, 2013 appearing in the Form 10-K/A for the fiscal year ended September 25, 2013 filed by the Company with the Securities and Exchange Commission and any amendment thereto. The Lion Fund II, L.P. By: Biglari Capital Corp., its general partner By: /s/ Sardar Biglari Sardar Biglari Chairman and Chief Executive Officer March 28, 2014
